Title: To George Washington from Joseph Lewis, 23 December 1780
From: Lewis, Joseph
To: Washington, George


                        
                            Sir,
                            Morris Town 23d December 1780
                        
                        At the request of the inhabitants of this County, I have collected a considerable number of Receipts
                            & Certificates given by the Officers and Majestrates for Provisions & taken for the Army on your
                            Excellency’s requisition last January. And a number more of the same kind of Receipts yet remain in the hands of those who
                            furnish’d the provision—none of which can be paid for. Untill it is Certified by your Excellency, or some person appointed
                            for that purpose, as appears by a late Law of New Jersey an Extract of which I do myself the Honour to inclose—I will
                            endeavour to collect the remainder of those accounts & have them ready to present to the person whom your
                            Excellency will please to appoint for the purpose of examining them—And, in order to expedite the business of collecting
                            the Accts I will Advertize the day on which they must be presented for examinations, if your Excellency will please to
                            appoint a day and advise me of it. Am with perfect respect Your Excellency’s Most Obedient & most Humle Servant
                        
                            Jos. Lewis Contractr
                            Morris Co.
                        
                    